         Case 1:20-cv-00112-GSK Document 40-2                                Filed 10/30/20          Page 1 of 37




      Analysis of the Government of New Zealand’s Program to Reduce the
    Intentional and Incidental Mortality and Serious Injury of Māui Dolphin
       for the Purpose of Making a Comparability Finding Determination

A. Analysis of the New Zealand Government’s (GNZ) Regulatory Program to
Reduce the Intentional and Incidental Mortality and Serious Injury of Māui
Dolphin

1. Summary of Regulatory Requirements of the Plan

On June 24, 2020, the Minister of Conservation and Minister of Fisheries announced new
fishing restrictions to reduce the risk of Māui dolphin bycatch in set-net and trawl fisheries.
The fishing restrictions, which took effect on October 1, 2020 include: a nationwide ban on
recreational and commercial drift netting; an extension of current set-net closures and the
creation of new areas closed to set-netting in the North and South Islands; an extension of the
existing area closed to trawling off the west coast of the North Island; implementation of a
management review trigger, which allows the Minister of Fisheries to immediately impose
additional fishing restrictions if a single Maui/Hector’s dolphin is caught1 in the Māui
dolphin habitat zone (Cape Reinga to Cape Egmont) within the West Coast of the North
Island (See Section 8 for discussion); and an authorization to use commercial ring nets in set-
net prohibition areas within west coast North Island harbors (which is a fishing method that
does not pose a risk to the dolphins).2

The planned fishing restrictions would cover the potential habitat and transition area of Māui
dolphins. For the west coast North Island, from Cape Reinga down to Wellington the new
fishery restrictions are as follows:
    ● The areas between Cape Reinga and Maunganui Bluff and between Hawera and
        Wellington will be closed to commercial and recreational set-net use out to 4 nautical
        miles (see Figure 1 below).
    ● Between Maunganui Bluff and the Waiwhakaiho River (New Plymouth), the set-net
        closures will be extended from 7 nautical miles to 12 nautical miles offshore.
    ● Between the Waiwhakaiho River and Hawera, the set-net closure will be extended
        from 2 nautical miles to 7 nautical miles offshore.
    ● Set-net closures within the Manukau Harbor will be extended to Taumatarea Point in
        the north and Matakawau Point in the south within the harbor.
    ● Recreational fishers are prohibited from fishing with set-nets in the areas outlined
        above.
    ● The area between Maunganui Bluff and Pariokariwa Point and extending south to the
        Waiwhakaiho River (New Plymouth) will be closed to commercial trawl fishing out
        to 4 nautical miles offshore. This falls within the central Māui dolphin habitat zone

1 The GNZ defines caught or capture broadly to include near miss capture; capture (released alive); capture (resulting in death);
or beachcast incident (where necropsy confirms death was a result of fishing). See New Zealand: Māui dolphins: Application for
a Comparability Finding. September 2020 at 31. The intent of this provision is to prevent mortality from exceeding PBR.
2https://www.doc.govt.nz/news/media-releases/2020-media-releases/new-protection-for-dolphins-and-support-for-changes-to-

fishing-methods/
         Case 1:20-cv-00112-GSK Document 40-2                                   Filed 10/30/20            Page 2 of 37




          (see trawl map below).




    Figure 1. West Coast North Island Set Net                        Figure 2. West Coast North Island Trawl
    Fishing Restrictions                                             Fishing Restrictions

2. Procedures and Conditions for a Comparability Finding Determination.
A comparability finding for an export or exempt fishery is a determination by NMFS that the
harvesting nation has met the applicable procedure[s] and conditions specified in the MMPA
Import Provisions at 50 CFR 216.24(h)(6).

To receive a comparability finding for an exempt or export fishery operating within the
harvesting nation’s exclusive economic zone (EEZ) and territorial sea, the harvesting nation
must demonstrate it has prohibited the intentional mortality or serious injury of marine mammals
in the course of commercial fishing operations in the fishery unless the intentional mortality or
serious injury of a marine mammal is imminently necessary in self-defense or to save the life of
a person in immediate danger.3


3
   50 CFR 216.24 (h)(6)(iii)(A)(1) and 50 CFR 216.24 (h)(6)(iii)(A)(2) Alternatively, the harvesting nation must demonstrate that
it has procedures to reliably certify that exports of fish and fish products to the United States are not the product of a fishery that
permits the intentional killing or serious injury of a marine mammal unless that mortality or serious injury is imminently
necessary in self-defense or to save the life of a person in immediate danger.
         Case 1:20-cv-00112-GSK Document 40-2                                   Filed 10/30/20            Page 3 of 37




The harvesting nation must also demonstrate that it has adopted and implemented a regulatory
program governing the incidental mortality and serious injury of marine mammals in the course
of commercial fishing operations of its export fishery that is comparable in effectiveness to the
U.S. regulatory program.4 To determine whether a harvesting nation maintains a regulatory
program that is comparable in effectiveness to the U.S. regulatory program for a fishery, NMFS
examines whether the harvesting nation maintains a regulatory program that includes certain
conditions as specified in 50 CFR 216.24 (h)(6)(iii),5 or effectively achieves comparable results
to the U.S. regulatory program.6 The conditions specified in paragraph (h)(6)(iii) equate to
elements of the U.S. regulatory program.7 The MMPA Import Provisions do not require a nation
to implement each condition so long as the harvesting nation’s regulatory program is comparable
in effectiveness to the U.S. regulatory program, meaning that the regulatory program effectively

4 The U.S. regulatory program governing the incidental mortality and serious injury of marine mammals in the course of
commercial fishing operations is specified in the MMPA (e.g., 16 U.S.C. 1386 and 1387) and its implementing regulations. See
also 1371 et seq. and its implementing regulations.
5 For export fisheries operating within the EEZ or territorial waters of the nation, the requirements are a regulatory program that

is comparable in effectiveness to the U.S. regulatory program and includes, or achieves comparable results as, the following
elements:
● Marine mammal stock assessments estimating population abundance for marine mammal stocks that are caught as bycatch
     in the export fishery in waters under its jurisdiction;
● An export fishery register containing a list of all vessels participating in the export fishery under the jurisdiction of the
     nation, including the number of vessels participating, information on gear type, target species, fishing season, and fishing
     area;
● Regulatory requirements (e.g., including copies of relevant laws, decrees, and implementing regulations or measures) that
     include:
           o A requirement for the owner or operator of vessels participating in the fishery to report all intentional and
                incidental mortality and injury of marine mammals in the course of commercial fishing operations; and
           o A requirement to implement measures in export fisheries designed to reduce the total incidental mortality and
                serious injury of a marine mammal stock below the bycatch limit. Such measures may include: Incidental
                mortality and serious injury limits; careful release and safe-handling of marine mammals and gear removal; gear
                marking; bycatch reduction devices or avoidance gear (e.g., pingers); gear modifications or restrictions; or time-
                area closures; and
           o For transboundary stocks or any other marine mammal stocks interacting with the export fishery, any measures to
                reduce the incidental mortality and serious injury of that stock that are the same or are comparable in effectiveness
                to measures the United States requires its domestic fisheries to take with respect to that transboundary stock or
                marine mammal stock in the United States.
● Implementation of monitoring procedures in export fisheries designed to estimate incidental mortality and serious injury of
     marine mammals in each export fishery under its jurisdiction, as well as estimates of cumulative incidental mortality and
     serious injury for marine mammal stocks in waters under its jurisdiction that are incidentally killed or seriously injured in
     the export fishery and other export fisheries with the same marine mammal stock, including an indication of the statistical
     reliability of those estimates;
● Calculation of bycatch limits for marine mammal stocks in waters under its jurisdiction that are incidentally killed or
     seriously injured in an export fishery;
● Comparison of the incidental mortality and serious injury of each marine mammal stock or stocks that interact with the
     export fishery in relation to the bycatch limit for each stock; and comparison of the cumulative incidental mortality and
     serious injury of each marine mammal stock or stocks that interact with the export fishery and any other export fisheries of
     the harvesting nation showing that these export fisheries:
           o Do not exceed the bycatch limit for that stock or stocks; or
           o Exceed the bycatch limit for that stock or stocks, but the portion of incidental marine mammal mortality or serious
                injury for which the exporting fishery is responsible is at a level that, if the other export fisheries interacting with
                the same marine mammal stock or stocks were at the same level, would not result in cumulative incidental
                mortality and serious injury in excess of the bycatch limit for that stock or stocks.
6 Note the Comparability Finding determination is also subject to additional evaluation considerations specified in paragraph 50

CFR 216.24 (h)(7) of the MMPA Import Provisions
7 The U.S. Regulatory Program means the regulatory program governing the incidental mortality and serious injury of marine

mammals in the course of commercial fishing operations as specified in the Marine Mammal Protection Act and its implementing
regulations.
        Case 1:20-cv-00112-GSK Document 40-2                            Filed 10/30/20          Page 4 of 37




achieves comparable results to the U.S. regulatory program.8 For example, if a nation eliminates
any risk of bycatch by implementing fishery measures (e.g., time/area closures) and can
demonstrate the effectiveness of such measures, that regulatory program may be considered
comparable in effectiveness.9

In implementing the U.S. regulatory program for a marine mammal stock in which incidental
mortality and serious injury from commercial fisheries exceeds the potential biological removal
level, the take reduction plan forms the basis for the regulatory program for that species.10 The
plan must recommend regulatory or voluntary measures for the reduction of incidental mortality
and serious injury that NMFS expects will reduce, within six months of the plan’s
implementation, such mortality and serious injury to a level below the potential biological
removal level.11 Likewise, when evaluating a regulatory program in order to make a
comparability finding, NMFS considers whether the measures adopted or proposed for adoption
by the harvesting nation for its export fishery have reduced or will likely reduce the cumulative
incidental mortality and serious injury of each marine mammal stock below the bycatch limit,
and the progress of the regulatory program toward achieving its objectives.12 NMFS will use this
standard to evaluate New Zealand’s Threat Management Plan (TMP) and the “Fisheries (Hector
and Māui Dolphin) Amendment Regulations of 2020” amending the Fisheries Act of 1996,
published on August 20, 2020, and which came into effect on October 1, 2020.13

Finally, while the MMPA Import Rule includes a five-year exemption period to allow nations
time to develop their regulatory programs, nations may request a comparability finding prior to
the end of the exemption period. On July 15, 2020, the GNZ, acting through the Ministry for
Primary Industries, requested that the National Oceanic and Atmospheric Administration
(NOAA) and NMFS perform a comparability assessment of the GNZ’s TMP and regulations as
they relate to Māui’s dolphins and GNZ’s Fisheries (Hector and Māui Dolphin) Amendment
Regulations of 2020.




8 §216.24 (h)(6)(iii)(B)
9 Compliance Guide—Marine Mammal Protection Act Import Provisions To Reduce Marine Mammal Bycatch
https://www.fisheries.noaa.gov/foreign/marine-mammal-protection/noaa-fisheries-establishes-international-marine-mammal-
bycatch-criteria-us-imports
10 16 U.S.C. 1387(f)
11
   16 U.S.C. 1387(f)(5)(A)
12 §216.24 (h)(7)(iii)
13 http://www.legislation.govt.nz/regulation/public/2020/0199/latest/LMS382891.html?src=qs
         Case 1:20-cv-00112-GSK Document 40-2                                Filed 10/30/20           Page 5 of 37




3. Analysis of Legislation that Prohibits the Intentional Killing of Marine
   Mammals.
According to the MMPA Import Provisions, to receive a comparability finding for an exempt or
export fishery operating within the harvesting nation’s EEZ and territorial sea, the harvesting
nation must demonstrate it has prohibited the intentional mortality or serious injury of marine
mammals in the course of commercial fishing operations in the fishery, unless the intentional
mortality or serious injury of a marine mammal is imminently necessary in self-defense or to
save the life of a person in immediate danger.14

New Zealand meets this comparability finding condition. Under Section 4(1) of New Zealand’s
Marine Mammals Protection Act of 1978, “no person shall—(a) hold a marine mammal in
captivity; or (b) take15 any marine mammal, whether alive or dead, in or from its natural habitat
or in or from any other place—without first obtaining a permit to do so from the Minister or from
any person or persons authorized on that behalf by the Minister.” This provision is comparable to
the U.S. Marine Mammal Protection Act, which also has a prohibition on the taking of marine
mammals.16

Under Section 2 of New Zealand’s Fisheries Act of 1996, all marine mammal species are
designated as protected species.17 Section 15 of the Fisheries Act allows for accidental or
incidental death of protected species but not the intentional death.18 This section also directs the
Minister of Fisheries to “take such measures as he or she considers are necessary to avoid,
remedy, or mitigate the effect of fishing‐related mortality on any protected species, and such
measures may include setting a limit on fishing‐related mortality.”

This information is adequate evidence that the GNZ has regulations in place that prohibit the
intentional mortality or serious injury of marine mammals in the course of commercial
fishing operations that are comparable in effectiveness to U.S. standards.

4. Analysis of a Population Abundance Estimate and Distribution of
   Māui Dolphin

Māui dolphins (Cephalorhynchus hectori Māui) are the northernmost distinct subpopulation of
the Hector’s dolphin species (Cephalorhynchus hectori). Māui and South Island Hector’s
dolphins were recognized as two distinct subspecies in 2002, reflecting evidence of genetic
differentiation and accompanying slight differences in morphology.19

1450  CFR 216.24 (h)(6)(iii)(A)(1)
15 The definition of take includes actions that harm, harass, injure, and attract.
16 16 U.S.C. 1371. Take means to harass, hunt, capture, or kill, or attempt to harass, hunt, capture, or kill any marine mammal.
17 “protected species means—(a) any marine wildlife as defined in section 2 of the Wildlife Act of 1953 that is absolutely

protected under section 3 of that Act: (b) any marine mammal as defined in section 2(1) of the Marine Mammals Protection Act
of 1978”
18 “fishing-related mortality means the accidental death or incidental death of any protected species that occurs in the course of

fishing.”
19 Baker, A.N.; Smith, A.N.H.; Pichler, F.B. (2002). Geographical variation in Hector's dolphin: recognition of a new subspecies

of Cephalorhynchus hectori. Journal of the Royal Society of New Zealand 32: 713–727.
         Case 1:20-cv-00112-GSK Document 40-2                               Filed 10/30/20          Page 6 of 37




4.1 West Coast

4.1.1 Population Abundance Estimate

The MMPA Import Provisions require, as a condition for a comparability finding, marine
mammal assessments that estimate population abundance for marine mammal stocks in waters
under the harvesting nation’s jurisdiction that are incidentally killed or seriously injured in the
export fishery.20

New Zealand meets this comparability finding condition. The Māui dolphin (Cephalorhynchus
hectori Māui)21 is endemic to the west coast of the North Island of New Zealand and is listed by
International Union for Conservation of Nature (IUCN) as Critically Endangered,22 as well as
listed as an endangered species under the U.S. Endangered Species Act (16 U.S.C. § 1531 et
seq.). In 1970, scientists estimated that the Māui dolphin population numbered approximately
200 animals.23 The Māui dolphin is currently estimated at 63 individuals24 (95% CI 57–75); with
the population declining at the rate of 3–4% per year over the period 2001–2016.25 Māui dolphin
demographic models now estimate that the population may have stabilized or begun to increase
in recent years following a decline in the past 20 to 30 years.26 Contrary to claims by the
petitioners of an estimated 14-17 reproductive-aged females, scientists place these estimates at
20 - 35 adult females.27

4.1.2 Alongshore Distribution

Māui dolphins were once distributed along the west and northern portion of the south coasts of


20 50 CFR 216.24(h)(6)(iii) (C)(1).
21 Baker, A.N.; Smith, A.N.H.; Pichler, F.B. (2002). Geographical variation in Hector's dolphin: recognition of a new subspecies
of Cephalorhynchus hectori. Journal of the Royal Society of New Zealand 32: 713–727.
22 Reeves, R.R.; Dawson, S.M.; Jefferson, T.A.; Karczmarski, L.; Laidre, K.; O’Corry-Crowe, G.; Rojas-Bracho, L.; Secchi,

E.R.; Slooten, E.; Smith, B.D.; Wang, J.Y.; Zhou K. (2013). Cephalorhynchus hectori ssp. maui. The IUCN Red List of
Threatened Species 2013: e.T39427A44200192. http://dx.doi.org/10.2305/IUCN.UK.2013-1.RLTS.T39427A44200192.en.
23 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix B
24 Baker, C.S.; Steel, D.; Hamner, R.M.; Hickman, G.; Boren, L.; Arlidge, W.; Constantine, R. (2016). Estimating

the abundance and effective population size of Māui dolphins using microsatellite genotypes in 2015–16, with
retrospective matching to 2001–16. Department of Conservation, Auckland. 70 p.
25 Cooke, J.G.; Constantine, R.; Hamner, R.M.; Steel, D.; Baker, C. S. (2019). Population dynamic modelling of the Māui

dolphin based on genotype capture-recapture with projections involving bycatch and disease risk. New Zealand Aquatic
Environment and Biodiversity Report No. 216. 38 p.Martien, K.K., Taylor, B.L., Slooten, E., Dawson, S., 1999. A sensitivity
analysis to guide research and management for Hector’s dolphin. Biol. Conserv. 90, 183–191.; P.R. Wade, R.M. Hamner, R.
Constantine, C.S. Baker The Potential Biological Removal (PBR) and probability of decline for Maui’s dolphin Appendix 1 of
Currey, R. J. C., L. J. Boren, B. R. Sharp, and D. Peterson. 2012 A Risk Assessment of Threats to Maui’s Dolphins, Ministry for
Primary Industries and Department of Conservation (2012)www.doc.govt.nz/getting-involved/consultations/current/threat-
management-plan-review-for-mauis-dolphin/; C.S. Baker, R.M. Hamner, J. Cooke, D. Heimeier, M. Vant, D. Steel, R.
Constantine Low abundance and probable decline of the critically endangered Maui dolphin estimated by genotype capture–
recapture Anim. Conserv., 16 (2013), pp. 224-233
26 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 6.
27 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix A, see also. Cooke,

J.G.; Constantine, R.; Hamner, R.M.; Steel, D.; Baker, C. S. (2019). Population dynamic modelling of the Māui dolphin based on
genotype capture-recapture with projections involving bycatch and disease risk. New Zealand Aquatic Environment and
Biodiversity Report No. 216. 38 p.
         Case 1:20-cv-00112-GSK Document 40-2                              Filed 10/30/20           Page 7 of 37




New Zealand’s North Island.28 The subspecies has undergone a historical range contraction.
Now, according to the distribution map29 below, the Māui dolphin’s distribution extends from
Cape Reinga in the north to Cape Egmont, Taranaki off the West Coast North Island.30 The GNZ
refers to the area between Maunganui Bluff and Pariokariwa Point as the core distribution, based
on where Māui and/or Hector’s dolphins are most frequently sighted, and within which live
dolphins have been genetically sampled. The ‘core’ range is estimated to include approximately
83% (summer) and 76% (winter) of the dolphin distribution (excluding harbors). In the summer,
the dolphins frequent a near-shore area approximately 139 km in length from Kaipara Harbor in
the north to Raglan Harbor or Kawhia Harbor in the south.31

Within this core area, Māui dolphins are only occasionally found in the outer portions of harbors
such as Manukau, Kaipara, Raglan harbors.32 Māui dolphins occasionally enter the mouth of the
Manukau and Kaipara harbors. There are no validated public sightings further in the interior of
these harbors, despite high levels of public presence and activity in the harbors. Habitat models
estimate that approximately 2.7% (summer) and 1.2% (winter) of the dolphin distribution falls
within the harbors.33 These models predict even lower dolphin densities further inside the
harbors.

In addition to the core area, the area from Maunganui Bluff north to Cape Reinga is referred to as
the “northern tail” of Māui dolphin distribution; covering approximately 7.3% (summer) and
6.4% (winter) of the estimated distribution. The area from Pariokariwa Point to Cape Egmont is
referred to as the “southern tail” of the distribution; covering34 approximately 3.5% (summer)
and 3.9% (winter) of the estimated distribution. The GNZ considers this area as suitable habitat
for Māui dolphins, but the actual frequency that the dolphins may use this area is unknown.
Below the “southern tail” is a transition zone that extends from Cape Egmont to Wellington. The
GNZ confirms that there is no evidence of a current resident Cephalorhynchus spp. population in
this area, but historical evidence suggests there may have been a small resident population in the
past. Recently, DNA samples from that area also confirm that Hector’s dolphins are dispersing
northward from the South Island and intermittent public sightings and acoustic detections from
moored hydrophones indicate the presence of Hector’s and/or Māui dolphins.

4.1.3 Offshore Distribution

Māui dolphins are concentrated within 2 - 4 nautical miles (nmi) (7.4 km) of the coast but do


28 S. Du Fresne Distribution of Maui’s Dolphin (Cephalorhynchus hectori maui) 2000–2009 DOC Research & Development
Series (2010), p. 322; S. Dawson, F. Pichler, E. Slooten, K. Russell, C.S. Baker The North Island Hector’s Dolphin Is Vulnerable
To Extinction Mar. Mamm. Sci., 17 (2001), pp. 366-371
29 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 8,9.
30 S. Du Fresne Distribution of Maui’s Dolphin (Cephalorhynchus hectori maui) 2000–2009 DOC Research & Development

Series (2010), p. 322
31 M. Oremus, R.M. Hamner, M. Stanley, P. Brown, C.S. Baker, R. Constantine Distribution, group characteristics and

movements of the Critically Endangered Maui’s dolphin Cephalorhynchus hectori maui Endanger. Species Res., 19 (2012), pp.
1-10
32 Id.; Rayment W., Dawson S., Scali S., Slooten E., (2011) Listening for a needle in a haystack: passive acoustic detection of

dolphins at very low densities. Endang Species Res 14: 149-156.
33 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 14.
34 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 11.
         Case 1:20-cv-00112-GSK Document 40-2                             Filed 10/30/20         Page 8 of 37




occasionally occur as far as 7 nmi (13.0 km) offshore.35 After 4 nmi offshore, Māui dolphin
density steadily declines with only occasional sightings further offshore.36 Passive acoustic
monitoring using deployed hydrophones revealed a similar pattern at the core of the Māui
dolphin range, with most Cephalorhynchus spp. dolphin detections occurring within 4 nmi, with
occasional detections further offshore to a maximum distance of 10 nmi.37 Dolphin densities
beyond 7 nmi are very low, but validated sightings and acoustic detections confirm that dolphins
do venture this far offshore, at least occasionally.

The petitioners’ assertion that dolphin distributions extend to the 100m depth contour, and
therein so must all mitigation measures, is unsupported by empirical evidence.38 The figure
below shows that dolphin densities are highest in shallow water (e.g., 10-20 m) and decline to a
very low value at some intermediate depth (e.g., 30-50 m), beyond which a uniformly low
‘background density’ persists even to much greater depths. In summer, dolphin observations are
mostly confined to the 20 m depth contour, and there is only a single observation deeper than 30
m depth. In winter the observations are mostly confined to the 30 m depth contour, and there is
only a single observation deeper than 50 m.39 If a depth contour were used as a risk reduction
management tool to ensure that any selected mitigation measures encompass the largest
proportion of the population and, in so doing, the risk, a contour in the range of 20-30 m would
be most appropriate (in summer) or 40-50 m (in winter).40 Generally, according to population
surveys, 59.2% of Māui dolphins are distributed between zero and 25 meters, 34.7% of Māui
dolphins are distributed between 25 and 50 meters, and only 6.1% of Māui dolphins are
distributed between 50 to 100 meters.41 Therefore, any management measure that closes the
fishery out to 50 meters protects 96% of the Māui dolphin population, eliminating the greatest
bycatch risk for the largest proportion of the population.




35 The most reliable aerial survey sightings that included areas beyond four nautical miles offshore observed five separate
occurrences of Cephalorhynchus spp. dolphins between four and seven nautical miles offshore. See New Zealand: Māui
dolphins: Application for a Comparability Finding. September 2020 at 12.
36 S. Du Fresne Distribution of Maui’s Dolphin (Cephalorhynchus hectori maui) 2000–2009 DOC Research & Development

Series (2010), p. 322M. Oremus, R.M. Hamner, M. Stanley, P. Brown, C.S. Baker, R. Constantine Distribution, group
characteristics and movements of the Critically Endangered Maui’s dolphin Cephalorhynchus hectori maui Endanger. Species
Res., 19 (2012), pp. 1-10;Slooten, E; Dawson, S M; Rayment, W J; Childerhouse, S J (2005) Distribution of Maui’s dolphin,
Cepahalorhynchus hectori māui. New Zealand Fisheries Assessment Report 2005/28. 22 p.
37 Nelson, W; Radford, C (2019) Acoustic monitoring of Cephalorhynchus hectori off the West Coast North Island, New

Zealand. (Unpublished report prepared for the Department of Conservation.) 28p.
https://www.doc.govt.nz/globalassets/documents/conservation/native-animals/marinemammals/
mauis/nelson-radford-2019-maui-dolphin-acoustics-report.pdf
38 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix C.
39 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix C.
40
   See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix C.
41 M de Jager, GM Hengeveld, WM Mooij, E Slooten 2019. Modelling the spatial dynamics of Maui dolphins using individual-

based models Ecological Modelling 402, 59-65
         Case 1:20-cv-00112-GSK Document 40-2                              Filed 10/30/20           Page 9 of 37




Māui dolphin movements can range between 0.88 km over 372 days to 80.43 km over 375 days
with the average distance traveled of 35.5 km.42 Rare long-distance movements (e.g., over 400
km) are considered exceptional behavior, consistent with transient animals outside of their
normal range.43

4.1.4 Conclusion

The GNZ, in the 2019 Progress Report and its 2020 Comparability Finding application, indicated
that a revised abundance survey of the population is currently in progress (in 2020–21). In its
application for a comparability finding, the GNZ includes an abundance estimate for Māui
dolphin. Based on information provided in the application, NMFS concludes that the GNZ
follows a scientifically sound process to estimate abundance, is undertaking a stock assessment
survey to update the abundance estimate, and has previously collected and is updating detailed
information about the distribution of the subspecies. Therefore, the GNZ meets the condition to
have an abundance estimate for marine mammal stock, and we find their system for Māui
dolphin abundance estimation comparable in effectiveness to U.S. standards.44




42 M. Oremus, R.M. Hamner, M. Stanley, P. Brown, C.S. Baker, R. Constantine Distribution, group characteristics and
movements of the Critically Endangered Maui’s dolphin Cephalorhynchus hectori maui Endanger. Species Res., 19 (2012), pp.
1-10; S. Du Fresne Distribution of Maui’s Dolphin (Cephalorhynchus hectori maui) 2000–2009 DOC Research & Development
Series (2010), p. 322
43 Hamner, R M; Constantine, R; Oremus, M; Stanley, M; Brown, P; Baker, C S (2014a) Long range genetic movement by

Hector’s dolphins provides potential genetic enhancement for critically endangered Māui’s dolphin. Marine Mammal Science 30:
139–153.
44 16 USC 1386 outlines the stock assessment report requirements including a description of the geographic range of the affected

stock, including any seasonal or temporal variation in such range; an minimum population estimate, current and maximum net
productivity rates, and current population trend, including a description of the information upon which these are based. The
Guidelines for Assessing Marine Mammal Stocks provide additional guidance.
https://www.fisheries.noaa.gov/national/marine-mammal-protection/guidelines-assessing-marine-mammal-stocks. While the
MMPA stock assessment requirements are more prescriptive, the MMPA Import Provisions only require that the nation provide
an estimate of population abundance. Nations are not required to produce a marine mammal stock assessment report that is
equivalent to the provisions under 16 USC 1386.
      Case 1:20-cv-00112-GSK Document 40-2                         Filed 10/30/20         Page 10 of 37




Figure 3. Estimated (summer) spatial distribution of       Figure 4. Estimated (winter) spatial distribution of
Māui dolphins from Cape Reinga to Cape Egmont.             Māui dolphins from Cape Reinga to Cape Egmont.
Locations of all reported public sightings of              Locations of all reported public sightings of
Māui/Hector’s dolphins across the estimated Māui           Māui/Hector’s dolphins across the estimated Māui
dolphin distribution. Yellow = validated summer            dolphin distribution. Yellow = validated summer
sighting; Blue = validated winter sighting; Grey cross =   sighting; Blue = validated winter sighting; Grey cross =
unvalidated sighting. The 50-metre and 100-metre           unvalidated sighting. The 50-metre and 100-metre
depth contours are also shown.                             depth contours are also shown.
          Case 1:20-cv-00112-GSK Document 40-2                               Filed 10/30/20            Page 11 of 37




4.2 East Coast

Māui and South Island Hector’s dolphins are similar in appearance with only small
morphological differences. Genetic markers are the only way to identify as to which subspecies
an individual belongs. Dolphins sighted off the West Coast North Island are commonly assumed
to be Māui dolphins based on the prevalence of the distinct Māui dolphin genotype in that
location. Without a genetic identification, however, dolphin sightings (and acoustic detections)
there and elsewhere in the North island, including the east coast of the North Island, cannot be
identified any further than ‘Māui/Hector’s dolphins’ or Cephalorhynchus spp.

Occasionally the public reports sightings of Cephalorhynchus spp. from all around the North
Island, including validated sightings.45 The New Zealand Department of Conservation (DOC)
administers a database for sightings of Māui and Hector’s dolphins. It contains data from 1970 to
the present but also includes one sighting from 1922.46 In 2009, DOC developed a Māui’s
dolphin sightings validation system and interview process. The DOC sightings validation system
uses a 5-point scale where validation categories 1-3 are the most reliable47 and categories 4 and 5
are the least reliable.48

Using the petitioners’ map and DOC’s sighting database, we analyzed each sighting listed on the
petitioner’s map as well as additional sightings in the database. In the table in Attachment B, we
recorded the species (or subspecies) associated with each sighting and the confidence level of the
species identification for sightings listed as occurring on the east coast of the North Island. The
petitioners’ map identifies 39 Māui dolphin sightings (of individual or multiple animals).
However, we found the petitioners’ map to be misleading. After we inspected the Māui dolphin
sighting database, none of the sightings listed in the table in Attachment B have been genetically
verified as Māui dolphins. The east coast sighting data is poor and often opportunistic. Most
sightings were recorded by surfers, kayakers, and the public. These sightings were not generated
through a systematic abundance survey nor were the subspecies confirmed through genetic

45   See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix C, specifically C1.1
46https://www.doc.govt.nz/our-work/protecting-species/protecting-marine-species/our-work-with-maui-dolphin/maui-dolphin-

sightings/#:~:text=From%201921%20to%20December%202017,Zealand's%20West%20Coast%20North%20Island.&text=There
%20are%20also%20confirmed%20sightings,a%20South%20Island%20Hector's%20dolphin.
47 Category 1 is the most reliable of sightings, and must satisfy at least one of the following criteria: i. The sighting is from a

person or source of known reliability. This might include university researchers or certain DOC field staff. ii. The sighting is
accompanied by a photograph which includes a known landmark consistent with the report; and which clearly identifies the
species as a Maui’s dolphin. iii. The report is accompanied by an identifying photo that has no landmarks but is provided with
additional details such as a detailed location description or GPS position. iv. The report has been provided by someone familiar
with Maui’s dolphins. This might include people who have previously reported sightings that were classed as categories 1, 2 or 3
Category 2 includes reports that are not accompanied by a photo (or the photo is poor quality and it is not clear what the species
is); the description of the dolphin is consistent with Maui’s dolphins and the location is within the known current range of Maui’s
dolphin.. For Category 3 these reports are not accompanied by a photo (or the photo is poor quality and it is not clear what the
species is; the description of the dolphin is consistent with Maui’s dolphins but the location is not within the known current range
of Maui’s dolphin; or the location is too vague to be certain.
48 For Category 4 the description of the animal(s) provided during the standardized interview is not consistent with a Maui’s

dolphin. For Category 5 reports fall into this category when they fit one of the following criteria: i. The description provided of
the animal(s) during the standardized interview is consistent with Maui’s dolphin, but the location description (or GPS location)
is from the South Island (i.e. the animals were Hector’s dolphin). ii. The report is incomplete and does not allow a full
assessment. Upon completion of a standardized interview, it is not possible to score the sighting in any of the other four
categories. iii. The sighting may fall into one of the other categories, but a standardized interview is not able to be conducted and
the report cannot be independently verified. iv. The report is probably of another dolphin species.
        Case 1:20-cv-00112-GSK Document 40-2                           Filed 10/30/20          Page 12 of 37




analysis. The database often records these sightings as “outside of current range” and with only
moderate confidence in the species identification (e.g., in some cases other dolphin species could
not be ruled out). Finally, this database has been available to the public and experts for decades
and was considered in the development of the TMP (in 2012 and 2019). The review of the TMP
and supporting documents included wide participation by New Zealand dolphin scientists
(including some of the declarants) and invited international expert reviewers. During these
international reviews, no scientists interpreted this database to suggest that there may be a
resident population of Māui dolphins on the east coast of the North Island.49

While public sightings of presumably non-resident dolphins off the east coast North Island (and
north coast North Island) cannot be unambiguously assigned to one subspecies or the other, it is
considered highly unlikely that these sightings would be of Māui dolphins (and more likely to be
Hector’s dolphins), based on proximity and numerical considerations. To illustrate, Hawke’s Bay
on the east coast North Island is roughly 180 nautical miles from the nearest resident population
of Hector’s dolphins on the east coast South Island (a source population of more than 9,000
animals), but more than 400 nautical miles from the area of the resident Māui dolphin population
(a source population of roughly 63 animals).50

From this database, East Coast North Island sightings in locations outside the known core Māui
dolphin area are likely transient animals from other locations. No Cephalorhynchus spp. dolphins
have ever been genetically sampled outside of the West Coast in the North Island. The
southernmost occurrence of a Māui dolphin, in Wellington Harbor, is from a museum sample
from approximately 1873. Scientists believe that Māui dolphin movements over 100 km are
probably rare.

Finally, according to the risk assessment model, the bycatch risk estimates for
transient/recolonizing or hypothetical dolphins off the East Coast North Island are low. The
combined risk estimate is so low that models estimate that a resident population in this area
would be expected to recover to and stabilize at a level roughly 94% of the unimpacted
population size (using the mean impact estimate).51 The fishing effort is not sufficiently
concentrated in these locations to prevent dolphins from recolonizing and inhabiting these
locations if they were present and inclined to do so.52

To date there is no evidence of a resident dolphin population (of either subspecies) in any North
Island location outside of the recognized core range of Māui dolphins (i.e. there have been no
verified sightings of breeding aggregations or newborn calves, and the sightings do not conform
to any predictable seasonal pattern). The literature, the absence of far-ranging migratory
movements by Māui dolphins, and the sighting data (submitted by the petitioners) clearly
shows the absence of confirmed sightings of Māui dolphin on the East Coast of the North
Island, and does not support the existence of either a resident or “transient” population of
Māui dolphins. In addition, the risk of bycatch on the East Coast of the North Island is low
and would not impede recolonization of the area. In the absence of either a resident or

49 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix C.
50
   See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix C.
51 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix G
52 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix G
        Case 1:20-cv-00112-GSK Document 40-2                               Filed 10/30/20          Page 13 of 37




transient population of Māui dolphin interacting with any other commercial fishing operation
exporting fish and fish products to the United States, no further regulatory action is required
and no comparability finding is needed.

5. Analysis of a Vessel Register System for Export Fisheries

The MMPA Import Provisions require, as a condition of a comparability finding, an export
fishery register containing a list of all fishing vessels participating in the export fishery,
including information on the number of vessels participating, the time or season and area of
operation, gear type and target species.53 Likewise, the MMPA provisions,54 which governs
and authorizes the incidental taking of marine mammals in the course of commercial fishing
operations, apply only to persons using vessels of the United States or vessels that have valid
fishing permits.55 Owners of such vessels must have an authorization from NMFS to
incidentally take marine mammals.

New Zealand meets these conditions. The primary legislation governing the GNZ’s fisheries
management system, including the effects of fishing on the aquatic environment, is the
Fisheries Act of 1996. To commercially fish in New Zealand waters, vessels must be
registered as a New Zealand ship (flagged to New Zealand) and be on the Fishing Vessel
Register. Section 013 of the Fisheries Act of 1996 requires that all vessels used to take fish,
aquatic life, or seaweed for sale from New Zealand waters must be registered. Vessels are
registered under one of the following categories: (1) fishing vessel 28 meters and under in
length; (2) fishing vessel over 28 meters in length; and (3) foreign owned vessel. A vessel
must be registered to an operator who has lawful possession and control of the vessel
because of ownership, lease, sublease, charter, subcharter, etc. Once a vessel is registered,
the vessel is given a “vessel registration number” and the vessel details are placed on the
public vessel register. Once a vessel has been issued a registration number, that vessel retains
its number while it is a commercial vessel and the operator is issued a Certificate of
Registration (COR) for the vessel.56




53 50 CFR 216.24 (h)(6)(iii)(C)(2)
54 16 U.S.C 1387(a)
55 The provisions of 16 U.S.C. 1387(a) govern the incidental taking of marine mammals in the course of

commercial fishing operations by persons using vessels of the United States or vessels which have valid fishing permits issued by
the Secretary in accordance with section 204(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U. S.C.
1824(b)).
56 https://www.mpi.govt.nz/growing-and-harvesting/fisheries/operating-as-a-fisher/vessel-registration/
        Case 1:20-cv-00112-GSK Document 40-2                              Filed 10/30/20          Page 14 of 37




6. Analysis of Reporting and Monitoring Programs to Estimate Marine
   Mammal Incidental Mortality and Serious Injury.

6.1 Self-reporting

The MMPA Import Provisions require that harvesting nations require the owner or operator
of a vessel participating in an export fishery to report all intentional and incidental mortality
and injury of marine mammals in the course of commercial fishing operations.57 The MMPA
Import Provisions also require harvesting nations implement a monitoring program to
estimate incidental mortality or serious injury in an export fishery, and to estimate the
cumulative incidental mortality and serious injury of marine mammal stocks in their waters
resulting from the all export fisheries interacting with those marine mammal stocks.

The GNZ requires any person who injures or kills a marine mammal to report such
interactions to the Ministry for Primary Industries and Department of Conservation. Section
16 of New Zealand’s Marine Mammals Protection Act of 1978: requires any person fishing
under a permit, license, or permission granted under the Fisheries Act of 1978 to report the
accidental or incidental capture, killing, or injury of any marine mammal. The operator must
record the event in the vessel’s log and report the event in writing to an officer or a fishery
officer58 not later than 48 hours after the arrival of the vessel in port; and in any other case,
report the event in writing to an officer or a fishery officer as soon as practicable. Reports
must include the time and location of the area where the event took place; the species (if
known) of the marine mammal killed or injured, or a general description of the mammal; and
a description of conditions and the circumstances of the event.59 Under the Fisheries
(Reporting) Regulations of 2017, a commercial permit holder must provide marine mammals
[protected species] catch, which must be reported on the same day. An automated report of
protected species captures is notified to officials daily, enabling fishery managers to assess
the information and undertake a response if required. These catch reports include: (1) the
species and quantities caught; (2) the fishing method that resulted in the catch; (3) the date,
time, and location of the fishing; and (4) any additional information specified by the GNZ.
Failure to report such events is an offense under New Zealand’s Marine Mammal Protection
Act of 1978.

The GNZ’s self-reporting requirements meet the comparability finding conditions for
reporting incidental mortality and serious injury, and are comparable in effectiveness to
the U.S. MMPA. The MMPA requires the owner or operator of a commercial fishing vessel
to report all incidental mortality and injury of marine mammals in the course of commercial
fishing operations to the Secretary of Commerce by mail (or other means stipulated in the
implementing regulations) within 48 hours after the end of each fishing trip. The vessel
owner or operator must provide the vessel name, and Federal, State, or tribal registration
57 50 CFR 216.24 (h)(6)(iii)(C)(3)(i)
58 as defined in section 2(1) of the Fisheries Act 1996
59 The Fisheries (Reporting) Regulations 2017 impose mandatory electronic catch reporting of commercial fisheries information.

The Fisheries (Reporting) Regulations 2017 modernized the former paper-based commercial fisheries reporting system under the
Fisheries (Reporting) Regulations 2001. The reporting regulations provided a standardized means for commercial fishers to meet
the protected species reporting requirements set out in the Marine Mammals Protection Act 1978 and the Wildlife Act 1953.
        Case 1:20-cv-00112-GSK Document 40-2                               Filed 10/30/20           Page 15 of 37




numbers of the registered vessel; the name and address of the vessel owner or operator; the
name and description of the fishery; the species of each marine mammal incidentally killed
or injured; and the date, time, and approximate geographic location of such occurrence.60
The GNZ confirms fishermen self-reports by using electronic and position reporting, on-
board cameras, and observers.

6.2 On-board camera monitoring

The GNZ will monitor the regulations for compliance and effectiveness toward achieving the
objectives of the TMP, compliance with the fisheries closures, and whether there is illegal
fishing activity in the closed areas. The GNZ achieves compliance monitoring through a
combination of electronic reporting and a global positioning reporting system or vessel
monitoring system on all commercial fishing vessels. These systems provide timely
reporting of catch and incidental capture of protected species, and provide the location and
activity of commercial fishing vessels.

Since November 1, 2019, on-board cameras are required on any set-net or trawl vessel (≥8 m
and ≤29 m in registered length).61 The area where on-board cameras are required covers the
coastal area of the Māui dolphin habitat zone, except for a small portion in the far north
(estimated to have a low density of dolphins), and extends into the northern portion of the
southern transition zone (see Figure 5). According to the GNZ, the requirement applies to 28
vessels, of which 20 have opted into the on-board camera requirement; the other eight
vessels subject to the regulatory requirement are currently not operating in the defined area.62
Thus, fishing vessels currently operating in the core Māui dolphin habitat zone have 100%
coverage of electronic monitoring.

Camera footage records catch, time, and position. The GNZ reviews all camera footage
within the defined camera monitoring area within four to eight weeks of each fishing event.
The objective of this camera program is to verify fisher-reporting, rather than real-time
monitoring. The on-board camera program alone is not the primary tool to gather data on
mortality and injury to estimate bycatch. The GNZ will use the combination of observers and
on-board camera monitoring programs to ground truth on-board cameras as a tool to estimate
marine mammal bycatch and verify compliance with fishery management measures. In 2021,
the GNZ will review the implementation of the use of on-board cameras throughout the

60 (e) REPORTING REQUIREMENT. — The owner or operator of a commercial fishing vessel subject to this Act shall report
all incidental mortality and injury of marine mammals in the course of commercial fishing operations to the Secretary by mail or
other means acceptable to the Secretary within 48 hours after the end of each fishing trip on a standard postage paid form to be
developed by the Secretary under this section. Such form shall be capable of being readily entered into and usable by an
automated or computerized data processing system and shall require the vessel owner or operator to provide the following:
(1) The vessel name, and Federal, State, or tribal registration numbers of the registered vessel. (2) The name and address of the
vessel owner or operator. (3) The name and description of the fishery. (4) The species of each marine mammal incidentally killed
or injured, and the date, time, and approximate geographic location of such occurrence. 16 U.S.C 1387(e)
61 New Zealand regulations for on-board cameras on commercial fishing vessels are contained in the Fisheries (Electronic

Monitoring on Vessels) Regulations 2017.
62 However, according to the GNZ, should the operators of these vessels decide to operate in the future, they will be required to

have on-board cameras installed before they enter the area to fish using set-net or trawl gear. See New Zealand: Māui dolphins:
Application for a Comparability Finding. September 2020 at 34.
      Case 1:20-cv-00112-GSK Document 40-2               Filed 10/30/20    Page 16 of 37




entire Māui dolphin habitat zone and will determine whether to further supplement and/or
replace the use of fisheries observers where feasible.

No U.S. Take Reduction Plans currently require any fishery covered by the plan to use on-
board cameras as a monitoring device. U.S. fisheries under a Take Reduction Plan only
require observers onboard at pre-determined levels to document, report, and estimate
bycatch of the covered marine mammal. The GNZ is requiring on-board cameras, observers,
and a combination of observers and on-board cameras to detect and estimate Maui dolphin
bycatch. The GNZ’s on-board cameras exceed any current U.S. regulatory standards
under the MMPA.




Figure 5. West Coast North Island on-board camera monitoring area (in yellow).

6.3 On-board Observers

The GNZ uses fisheries observers to monitor interactions between fishing vessels and
protected species, including Māui dolphins, and to collect data used to estimate annual
bycatch (captures and mortality). Given the small size of the Māui dolphin population,
        Case 1:20-cv-00112-GSK Document 40-2                            Filed 10/30/20         Page 17 of 37




and low encounter rate, observer coverage within the Māui dolphin distribution is primarily
used as a means of ensuring any interaction is detected so that any management response can
occur quickly (i.e. the use of the fishing-related mortality limit, see Section 8). As the
likelihood of interactions is very low, the level of monitoring coverage must be high enough
to reliably detect any non-zero capture rate. In the last three complete fishing years, the
percent of observed fishing days on fishing vessels in the target set-net area has averaged
95%, and 90% in the target trawl coverage area.63

Under the new regulations that went into effect October 1, 2020, the GNZ will be prohibiting
set-net activity throughout most of the coastal area. The new trawl and set-net regulations
will cover a revised Māui dolphin habitat zone that is much broader than the previous target
observer coverage areas and is estimated to cover approximately 96.3% (summer) and 87.8%
(winter) of the Māui dolphin distribution (including harbors); and approximately 93.7%
(summer) and 86.6% (winter) of the Māui dolphin distribution (excluding harbors).64
The GNZ will seek to maintain the combination of observer coverage and electronic
monitoring (on-board cameras) at levels above 90% in the Māui dolphin habitat zone.

The GNZ’s observer program coverage is comparable to the recommendations in the U.S.
2016 Revision to the Guidelines for Preparing Stock Assessment Reports Pursuant to the
1994 Amendments to the MMPA.65 The GNZ has a sufficiently high level of observer
coverage to detect interactions or bycatch and obtain an unbiased statistically- reliable
bycatch estimate from a small population with a low encounter rate.66

In conclusion, the GNZ’s self-reporting and fisheries observer monitoring program is
comparable in effectiveness to U.S standards. The GNZ’s on-board camera monitoring
program exceeds U.S. standards.

7. Analysis of New Zealand’s Bycatch Limit
The MMPA Import Provisions include, as a condition for a comparability finding, that the
harvesting nation calculates a bycatch limit for marine mammal stocks in their waters that
are incidentally killed or seriously injured in an export fishery.67 The MMPA Import
Provisions define bycatch limit to mean “the calculation of a potential biological removal
level68 for a particular marine mammal stock or comparable scientific metric established by
the harvesting nation or applicable regional fishery management organization or
intergovernmental agreement.”

When a bycatch limit is available, an evaluation of whether the regulatory program is
comparable in effectiveness includes an assessment of the likelihood that the regulatory program
would reduce mortality below the bycatch limit or its U.S. equivalent, the potential biological
63 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 47 and Appendix F.
64 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix F.
65 Also referred to as the Guidelines for Assessing Marine Mammal Stocks
66 https://www.fisheries.noaa.gov/national/marine-mammal-protection/guidelines-assessing-marine-mammal-stocks; see Table 6
67 50 CFR 216.24 (h)(6)(iii)(C)(5)
68 As defined in 50 CFR 229.2
        Case 1:20-cv-00112-GSK Document 40-2                              Filed 10/30/20          Page 18 of 37




removal” (“PBR”).69 In its domestic implementation of the MMPA, NMFS has determined a
fisheries bycatch limit by calculating the PBR which is the “maximum number of animals…that
may be removed…while allowing that stock to reach or maintain its optimum sustainable
population.”70 PBR is calculated as a function of the population size, stock productivity and a
recovery factor according to this formula: Nmin * Rmax * 0.5 *Fr. Nmin is the 20th percentile
estimate for population size. Rmax is the maximum net productivity estimate. Fr is a recovery
factor.

Were this subspecies within U.S. waters, the single remaining unit of Māui dolphins would be
considered a stock. Because the stock is listed as endangered under the U.S. Endangered Species
Act, the stock would receive added protections to promote more rapid recovery. Since fewer
than 100 individuals of the subspecies remain, the recovery factor would be the most protective
value allowed (Fr = 0.1). The most recent abundance estimate is 63 individuals (CV = 0.11)
making the minimum abundance estimate (Nmin) 58.95. There are few cases that have changed
the default maximum growth rate of a marine mammal stock from 0.04, and those cases have
involved direct evidence that the population grew at a higher value or in a few cases, a reduced
value because of special life history factors that lie outside the norm (e.g., killer whales with long
interbirth intervals). Using these values the PBR for Māui dolphin would be 0.11
(58.96*(0.04/2)*0.1). This would allow at a maximum, 1 death every 8 years. In its
comparability finding application, the GNZ has adopted this estimate of PBR as its bycatch limit.

Under its procedures, New Zealand calculates the Population Sustainability Threshold (PST)
instead of PBR. The PST is the maximum number of dolphin deaths per year that can occur
while still allowing the population outcome to be achieved (see discussion under section 8 about
population outcome). The PST differs in using N (estimated mean population) rather than Nmin
and φ as a general policy parameter for population recovery instead of Fr. The choice for the
policy parameter is left to the GNZ managers. In the case of Māui dolphins, the GNZ uses 0.1 for
φ. The other value used in both PBR and PST calculations is the maximum growth rate
(Rmax).The assessment uses both a life-history-based estimation method coupled with simulations
to account for small population size to arrive at a growth rate value of 0.045, though a plausible
sensitivity simulation of 0.04 was also presented. Because the abundance estimate is quite
precise (CV = 0.11), the difference between the mean N (63) and Nmin (~59) is not great.
Likewise the difference between an Rmax of 0.04 and 0.045 is negligible. The GNZ calculated a
PST for Māui dolphin of 0.14 (63*(0.045/2)*0.1). This would allow approximately 1 death
every 7 years. The GNZ nonetheless adopted PBR of 0.11 for the bycatch limit in its
comparability finding application, although the PST estimate (1 death in 7 years) is close to the
PBR estimate (1 death in 8 years).

In contrast to the GNZ’s PBR and the NMFS calculation for PBR for Māui dolphin, the
petitioners advocate for a more conservative calculation of PBR because of the Māui dolphins’
restricted range and limited prey availability within that range. The petitioners use a two percent
maximum growth to calculate PBR.71 In fact, the petitioners further reduce this rate arguing that

69 50 CFR 216.24 (h)(6)(iii)(C)(5)(6)
70 16 U.S.C. § 1362(20)
71 Cooke, J.G.; Constantine, R.; Hamner, R.M.; Steel, D.; Baker, C. S. (2019). Population dynamic modelling of the Māui

dolphin based on genotype capture-recapture with projections involving bycatch and disease risk. New Zealand Aquatic
        Case 1:20-cv-00112-GSK Document 40-2                              Filed 10/30/20           Page 19 of 37




the PBR for Māui dolphin should be based on the maximum net productivity rate of 0.01872 and
a minimum population of 54. The petitioners use the same recovery factor for the Māui dolphin
of 0.1, based on its endangered status and its small (i.e., <1,500) and declining population
abundance. Therefore, the petitioners’ more conservative formula (based on the lower minimum
population estimate and maximum net productivity rate estimate) results in a PBR of 0.049 or 1
mortality or serious injury every 20.6 years.73

The petitioners’ calculation does not conform to the U.S. “Guidelines for Preparing Stock
Assessment Reports Pursuant to the 1994 Amendments to the MMPA,” which states:
“Substitution of other values [of Rmax] should be made with caution, and only when reliable
stock-specific information is available on Rmax (e.g., estimates published in peer-reviewed
articles or accepted by review groups such as the MMPA Scientific Review Groups or the
Scientific Committee of the International Whaling Commission).”74 The calculation relies on
dated estimates for Rmax, is inconsistent with the known age at first reproduction of Māui
dolphins, underestimates maximum age for this species, and is contrary to more recent estimates
of Rmax in the literature.75 Moreover, the Māui dolphin demographic models now estimate that
the population may have stabilized or begun to increase76 in recent years following a decline in
the past 20 to 30 years.77 As a result, the petitioners’ PBR estimate is flawed, is contrary to the
scientific guidance NMFS uses to calculate PBR, and would not be used as a PBR in the United
States.

The GNZ PST as calculated in the final TMP is a comparable scientific metric to PBR.
Regardless of the differences in the PBR/PST calculations, the GNZ, for the purpose of
this comparability finding application, is using and has calculated a PBR for Māui
dolphins of 0.11 as its biological threshold or bycatch limit. Therefore, the standard used
by the GNZ is PBR and is comparable to U.S. standards.

8. Analysis of a Regulatory Plan to Reduce Bycatch below the Bycatch
   Limit

The MMPA Import Provisions require that the harvesting nation implement measures in an
export fishery to reduce the total incidental mortality and serious injury of a marine mammal


Environment and Biodiversity Report No. 216. 38 p.
72 E. Slooten, F. Lad Population biology and conservation of hector dolphin Can. J. Zool.-Revue Canadienne De Zoologie, 69

(1991), pp. 1701-1707
73 PBR = 54 ☓ (0.5 ☓ 0.018) ☓ 0.1
74 https://www.fisheries.noaa.gov/national/marine-mammal-protection/guidelines-assessing-marine-mammal-stocks
75 P.R. Wade, R.M. Hamner, R. Constantine, C.S. Baker The Potential Biological Removal (PBR) and probability of decline for

Maui’s dolphin Appendix 1 of Currey, R. J. C., L. J. Boren, B. R. Sharp, and D. Peterson. 2012 A Risk Assessment of Threats to
Maui’s Dolphins, Ministry for Primary Industries and Department of Conservation (2012) www.doc.govt.nz/getting-
involved/consultations/current/threat-management-plan-review-for-mauis-dolphin/
76 The most recent 2015–2016 abundance estimate is higher than the previous estimate from 2011 of 55 individuals greater than 1

year of age (with a 95 percent confidence that the population was between 48 and 69 individuals). These figures are encouraging;
however, any change in population status remains uncertain between these two surveys because, while the mean population size
estimate has increased, the confidence intervals still overlap.See New Zealand: Māui dolphins: Application for a Comparability
Finding. September 2020 at 7.
77 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 6.
        Case 1:20-cv-00112-GSK Document 40-2                                  Filed 10/30/20           Page 20 of 37




stock below the bycatch limit.78 Such measures may include incidental mortality and serious
injury limits; careful release and safe-handling of marine mammals and gear removal; gear
marking; bycatch reduction devices or avoidance gear (e.g., pingers); gear modifications or
restrictions; or time-area closures.79

Section 15 of the GNZ Fisheries Act of 1978 interlinks with processes under the its Marine
Mammal Protection Act of 1978, and in the absence of a specific GNZ Population Management
Plan80 enables the Minister of Fisheries (after consultation with the Minister of Conservation) to
take such measures he or she considers necessary to avoid, remedy, or mitigate the effects of
fishing-related mortality on any protected species. Measures can include setting a limit on
fishing-related mortality on any protected species and recommending the making of regulations
to prohibit all or any fishing or fishing methods in an area.

8.1 The Objectives and Outcomes of the Regulatory Measures

The GNZ has established clear objectives or outcomes for their regulatory program
governing the bycatch of the critically endangered Māui dolphins. The outcome for Māui
dolphins is to manage all human-related impacts so the population will “increase to a level at
or above 95 percent of the maximum number of dolphins the environment can support.”81
The management objective is to “effectively restrict the allowable level of fisheries related
mortality to zero given the high risk of extinction.”82 This objective is comparable in
effectiveness to the U.S. standard of the MMPA that “the incidental kill or incidental serious
injury of marine mammals permitted in the course of commercial fishing operations be
reduced to insignificant levels approaching a zero mortality and serious injury rate.”83

To achieve the population outcomes, the GNZ sets as its second management objective to
ensure that dolphin deaths arising from fisheries bycatch do not:
   ● exceed population sustainability thresholds (in this case PBR) set to achieve the
       applicable population outcome with 95% certainty;
   ● cause localized depletion; or
   ● create substantial barriers to dispersal or connectivity between subpopulations.


78 50 CFR 216.24 (h)(6)(iii)(C)(6), Requires a comparison of the incidental mortality and serious injury of each marine mammal
stock or stocks that interact with the export fishery in relation to the bycatch limit for each stock; and comparison of the
cumulative incidental mortality and serious injury of each marine mammal stock or stocks that interact with the export fishery
and any other export fisheries of the harvesting nation showing that these export fisheries: (i) Do not exceed the bycatch limit for
that stock or stocks; or (ii) Exceed the bycatch limit for that stock or stocks, but the portion of incidental marine mammal
mortality or serious injury for which the export fishery is responsible is at a level that, if the other export fisheries interacting
with the same marine mammal stock or stocks were at the same level, would not result in cumulative incidental mortality and
serious injury in excess of the bycatch limit for that stock or stocks.
79 50 CFR 216.24 (h)(6)(iii)(C)(3)(iii)
80 Section 3E of the Marine Mammal Protection Act of 1978 provides for the approval and implementation of Population

Management Plans, which can limit the level of fishing-related mortality for any marine mammal species. These can include
setting maximum-allowable levels of fishing-related mortality for threatened species.
81 https://www.fisheries.govt.nz/news-and-resources/consultations/hectors-and-maui-dolphins-threat-management-plan-review/

Cabinet paper: Hector’s and Māui dolphin threat management plan review – fisheries measures
82 Id. at 5
83
   16 U.S.C. 1371(a)(2) In any event it shall be the immediate goal that the incidental kill or incidental serious injury of marine
mammals permitted in the course of commercial fishing operations be reduced to insignificant levels approaching a zero
mortality and serious injury rate.
        Case 1:20-cv-00112-GSK Document 40-2                                 Filed 10/30/20           Page 21 of 37




The GNZ’s objectives for Māui dolphins would mean that, with 95 percent confidence, the
west coast North Island Māui dolphin population is able to recover to and/or maintain a level
that is no more than five percent lower than what it would be in the absence of any fisheries
impact.

The objectives and outcomes are comparable to the MMPA:
   ● They are cautious where information on impacts, population size, and distribution
       remains uncertain.
   ● They acknowledge, given the small number of Māui dolphins, the importance of
       maintaining their long-term viability and rebuilding the population as quickly as
       possible.

8.2 Fisheries Seeking a Comparability Finding and their Characteristics

Based on the 2020 List of Foreign Fisheries, we have determined that the following export
fisheries have more than a remote likelihood of incidental mortality or serious injury of Māui
dolphin within their range on the west coast of the North Island:

     ● West coast, North Island multi-species set-net fishery;84 and
     ● West coast, North Island multi-species trawl fishery.85

As applied within the LOFF, these fisheries were designated based on inshore vessels operating
within Fishery Management Areas 8 (Central) and 9 (Auckland West) and are differentiated
from deepwater vessels operating off the West Coast North Island. The West Coast North Island
set-net and trawl LOFF fisheries overlap the Māui dolphin distribution and the lower West Coast
North Island (i.e. the transition zone).

The West Coast North Island set-net fishery comprises two main sub-fleets: coastal set-net
vessels, and harbor set-net vessels. Coastal set-net vessels (≥ 6m registered length) operate
within the deeper offshore waters and primarily target species such as common warehou, spotted
estuary smooth-hound, and tope shark. The harbor set-net vessels (predominantly < 6m
registered length) primarily operate in the upper reaches of the West Coast North Island harbors
(i.e. Herekino, Whangape, Hokianga, Kaipara, Manukau, Raglan, and Kawhia) targeting species
such as flatfishes nei, flathead grey mullet, and spotted estuary smooth-hound. In both fleets,
Australian salmon and white trevally are occasionally targeted and caught as associated species,
while bluefin gurnard and silver seabream are harvested primarily as bycatch.86

84 The target species of this multi-species fishery are: Australian salmon (Arripis trutta), Bluefin gurnard (Chelidonichthys kumu),
Common warehou (Seriolella brama), Flatfishes nei (Pleuronectiformes), Flathead grey mullet (Mugil cephalus), Silver
seabream (Pagrus auratus), Spotted estuary smooth-hound (Mustelus lenticulatus), Tope shark (Galeorhinus galeus), White
trevally (Pseudocaranx dentex).
85 The target species of this multi-species fishery are: Australian salmon (Arripis trutta), Blue grenadier (Macruronus

novaezelandiae), Bluefin gurnard (Chelidonichthys kumu), Common warehou (Seriolella brama), Jack and horse mackerels nei
(Trachurus spp), John dory (Zeus faber), Silver gemfish (Rexea solandri), Silver seabream (Pagrus auratus), Snoek (Thyrsites
atun), Spiny dogfish (Squalus acanthias), Spotted estuary smooth-hound (Mustelus lenticulatus), Tarakihi/jackass morwong
(Nemadactylus macropterus), Tarakihi/jackass morwong (Nemadactylus macropterus), Tope shark (Galeorhinus galeus),
Warehou nei (Seriolella spp), White trevally (Pseudocaranx dentex), Yellowtail amberjack (Seriola lalandi).
86 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 40-41.
        Case 1:20-cv-00112-GSK Document 40-2                              Filed 10/30/20          Page 22 of 37




The West Coast North Island trawl fishery as reported in the LOFF 2020 is shown in the Table 4.
The commercial inshore trawl fishery is a mixed fishery with a range of species caught but
mainly targets bluefin gurnard, terakihi/jackass morwong, white trevally, and silver seabream.
However, target species will vary depending on individual operations, location and season. The
table includes finfish species targeted and the predominant associated finfish species caught as
bycatch.87

8.3 Bycatch Estimates for Set-net and Trawl Fisheries Interacting with Māui Dolphin on the
West Coast of the North Island

8.3.1 Reported Bycatch

According to the GNZ, there have been no observed bycatch events of Māui or Hector’s dolphins
off the West Coast North Island by observers on fishing vessels.88 Since 2012, there have been
two sightings of Cephalorhynchus spp. by fisheries observers.89 Both sightings occurred from
trawl vessels, in areas closed to set-nets.

There has been one self-reported capture of a Cephalorhynchus spp. (Māui/Hector’s dolphin) off
the west coast North Island. This capture occurred in January 2012 on a commercial set-net
vessel fishing off Cape Egmont, Taranaki.90

Between 1921 and present there have been five beachcast recovered carcasses of
Cephalorhynchus spp. dolphins (Māui/Hector’s dolphin) off the West Coast North Island
(including in the ‘transition zone’) where fishing was implicated via necropsy in the cause of
death.91

8.3.2 Estimated Bycatch

Because of these low rates of observed or self-reported mortalities, the GNZ developed a
spatially explicit multi-threat risk assessment (the risk assessment) approach that estimates the
spatial distribution of the dolphins and the spatial distribution of the threats that may affect them
(including bycatch).92 The rate that dolphins encounter a threat is estimated by the level of spatial
overlap between the dolphin distribution and the threat distribution. The probability of death per
encounter is estimated from fisheries observer data (for commercial fishery threats) or from
cause of death identified by necropsy for beachcast bodies (for lethal non-fisheries threats) of
Māui and/or Hector’s dolphin mortalities in the North Island.

In the risk assessment, commercial fisheries deaths were estimated to have changed over a five-
year period (i.e. 2012-13 to 2016- 17) as follows:

87 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 40-41.
88 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix F.
89 Id.
90 Id.
91 Id.
92
   Roberts, J O; Webber, D N; Goetz, K T; Edwards, C T T; Roe, W D; Doonan, I J (2019) Spatial risk assessment of threats to
Hector’s and Maui dolphins (Cephaloryhnchus hectori). New Zealand Aquatic Environment and Biodiversity Report No. 214.
168 p.
      Case 1:20-cv-00112-GSK Document 40-2                  Filed 10/30/20        Page 23 of 37




   ● Commercial set-net fishery deaths declined from a mean of 0.13 deaths per year (i.e. one
     death every 7 years) in 2012-13 to a mean of 0.08 deaths per year (one death per 12
     years) in 2016-17.
   ● Commercial trawl deaths declined from an estimated mean of 0.024 deaths per year (i.e.
     one death every 40 years) in 2012-13 to a mean of 0.015 deaths per year (i.e. one death
     every 67 years) in 2016-17.

Table 1. Mean estimate of fisheries deaths for commercial set-net, trawl and combined between the 2012-
13 and 2016-17 October fishing years.


   Commercial
                    2012-13            2013-14         2014-15          2015-16           2016-17
     Fishery

       Set net
                        0.13            0.16            0.12               0.089          0.077



       Trawl
                        0.024          0.022            0.020              0.017          0.015


     Combined
                        0.15            0.18            0.14               0.11            0.09
          Case 1:20-cv-00112-GSK Document 40-2                            Filed 10/30/20            Page 24 of 37



 Table 2. Estimates of fisheries bycatch (captures and deaths) of Māui dolphins from commercial set- net,
 commercial trawl, and combined, relative to the potential biological removal (PBR). Estimates include
 the 95% confidence intervals. Estimates that exceed the PBR are noted in bold text. The second row
 shows the number of animals that may die from fishing but are not seen (e.g., cryptic mortality) and the
 upper (95th percentile) estimate of bycatch is used to adopt more conservative management decisions.


                                                      Commercial         Commercial             Combined       PBR
                                                        Set net            Trawl


                       Percent mortality by gear    77%                23%                100%
                       type

                       Mean annual captures         0.044 (0.030-      0.013              0.057
                       (excluding cryptic           0.063)             (0.004-0.028)      (0.034-0.090)
 Pre-October 1,        mortality) (CI 5th to 95th
 2020                  percentile)93
                                                                                                               0.11
                       Mean annual deaths           0.083              0.016              0.099
                       (including cryptic           (0.049-0.135)      (0.005-0.037)      (0.054-0.172)
                       mortality)
                       (CI 5th to 95th
                       percentile)94

                       Cook estimate                1.3-1.8            0.414-0.552        1.8-2.4




 More conservative estimates of risk can include cryptic mortality (animals that die in the net
 that are not observed). The inclusion of cryptic mortality by the GNZ in its modeling criteria
 nearly doubles the bycatch estimate resulting in a precautionary, higher estimate of anticipated
 mortality (Row 2 of Table 2). For set-net fisheries, the cryptic mortality multiplier is highly
 uncertain, causing the upper bound of the estimate of deaths to be more than double what it is
 for captures. For trawl cryptic mortality, the factor is even more uncertain and the number of
 animals dying per capture trawl event is not well estimated. By including cryptic mortality
 estimates, the GNZ currently assumes that each capture event kills two dolphins on average,
 effectively doubling the estimate of trawl fisheries risk relative to what was observed.
 The GNZ defines its risk reduction targets under the TMP with reference to the upper bound of
 the deaths estimates rather than with reference to the mean bycatch estimate. Consequently, the
 GNZ adopted further risk reduction even when the mean estimate was already lower than PBR.
 Even using bycatch estimate that includes cryptic mortality, which nearly doubles the
 mortality, still results in bycatch below PBR. We will discuss this in more detail in the next
 subsection.


The petitioners claim that “all of the estimates [of annual Māui dolphin deaths from commercial

93   See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 19.
94   See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 19.
        Case 1:20-cv-00112-GSK Document 40-2                             Filed 10/30/20          Page 25 of 37




fishing] by independent scientists are much higher than those calculated” by the GNZ (see Table
2). However, Abraham95 using a multispecies adaptation the GNZ risk assessment model,
estimated 0.2 (0.0 – 0.5) Māui dolphin deaths per year in commercial fisheries. Likewise
Davies96 estimated ‘< 1 bycatch death per year’, and specified that “of the four subpopulations,
the West Coast North Island [i.e. Māui dolphins] appeared least impacted under the status quo.”
For comparison, these estimates were made with reference to a time in the early 2000s when the
corresponding bycatch estimate from the GNZ’s model was 0.25 (0.11 – 0.45) deaths per year.97
Many of the estimates cited by the petitioners were generated by expert opinion without
reference to data or derived by models. Therefore, we conclude that the bycatch estimates
generated by other methods are not significantly different from those generated by the GNZ.

The petitioners often cite 1.8 – 2.4 bycatch deaths per year from a paper by Cooke et. al. (2019)
that simulates Māui dolphin population trajectories likely to result from impact levels estimated
for different threats.98 These bycatch figures cannot realistically be considered an estimate of
actual bycatch. The ‘estimate’ of 1.8 – 2.4 dolphin deaths per year actually reflects the number of
deaths that are required to fit the estimated population trajectory under a specific set of
assumptions. The attribution of these deaths to commercial fisheries is an assumption that even
the authors of Cooke et al. (2019) acknowledge is implausible. They write: “the plausibility of
such a high fisheries risk is doubtful, in the absence of a priori reasons to expect that the
catchability per encounter with fishing effort would be higher] for Māui dolphins than for
Hector’s” [by a factor of 14-20 times].99 Catchability is an inherent property of the animal in
contact with the fishing gear. Except for west coast North Island harbor fisheries (which are
likely to have a lower dolphin catchability, rather than higher) there is no basis to hypothesize
that an encounter between a Māui dolphin and a set-net or trawl is 14-20x more likely to result in
the dolphin’s death than would be the case for a Hector’s dolphin. The fishing gears are the
same, and the dolphins are morphologically indistinguishable (differentiable only by a DNA
sequence). Tables 2 and 3 include these bycatch figures to represent an implausible worst case
scenario. Nevertheless, Table 3. shows that even the ‘bycatch estimates’ from Cooke et al. is
substantially reduced to 0.951-1.309. As we will demonstrate in the discussion below, this
number is likely further reduced by the level of risk reduction achieved in each area.


8.4 Evaluation of the Estimated Risk Reduction from the GNZ Regulatory Regime

8.4.1 Overall Estimated Risk Reduction Against PBR

95 Abraham, E R; Berkenbusch, K; Neubauer, P; Richard, Y (2017) Assessment of the risk to New Zealand marine mammals
from commercial fisheries. New Zealand Aquatic Environment and Biodiversity Report No. 189. 123 p.
96 Davies, N M; Bian, R; Starr, P; Lallemand, P; Gilbert, D J; McKenzie, J R (2008) Risk analysis of Maui’s dolphin and

Hector’s dolphin subpopulations to commercial set net fishing using a temporal-spatial age-structured model. Ministry of
Fisheries, Wellington. 113 p.
97 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix G
98 Cooke, J G; Constantine, R; Hamner, R M; Steel, D; Baker, C S (2019) Population dynamic modelling of the Māui dolphin

based on genotype capture-recapture with projections involving bycatch and disease risk. New Zealand Aquatic Environment and
Biodiversity Report No. 216. 38 p. Also Cooke et al. (2019) did not attempt to evaluate the accuracy of these impact estimates
(e.g., as asserted in the Ragen declaration paras 49 – 51),
99 Cooke, J G; Constantine, R; Hamner, R M; Steel, D; Baker, C S (2019) Population dynamic modelling of the Māui dolphin

based on genotype capture-recapture with projections involving bycatch and disease risk. New Zealand Aquatic Environment and
Biodiversity Report No. 216. 38 p.
      Case 1:20-cv-00112-GSK Document 40-2                 Filed 10/30/20     Page 26 of 37




For Māui dolphins, the areas where dolphins are commonly found have already been closed to
set-net and trawl fisheries, leaving the remaining areas of residual overlap (hence risk of fisheries
bycatch) in the periphery of their distribution.

For the purposes of the analysis of bycatch against PBR we consider that the estimates generated
by the GNZ represent the best available evidence; we use GNZ bycatch estimates to compare the
bycatch risk against PBR. Table 3 and Figure 6 show that for each commercial fisheries method,
annual captures and deaths estimated to occur under the regulatory program that entered into
force on October 1, 2020, are substantially lower than the PBR. Adoption of new measures
under the TMP represents an approximate reduction in mean annual deaths of 42% from
commercial set-net, 52% from commercial trawl, and 44% cumulative based on pre-1 October
2020 bycatch reduction management measures.
        Case 1:20-cv-00112-GSK Document 40-2                            Filed 10/30/20             Page 27 of 37



Table 3. Estimates of fisheries bycatch (captures and deaths) of Māui dolphins from commercial set net,
commercial trawl, and combined, relative to the potential biological removal (PBR). Estimates include the
95% confidence intervals. Cooke et.al. estimate and ranges are also included. Estimates that exceed the
PBR are noted in bold text.

                                                   Commercial          Commercial             Combined       PBR
                                                     Set net             Trawl


                 Percent mortality by gear        77%                23%                 100%
                 type

                 Mean annual captures             0.044 (0.030-      0.013               0.057
                 (excluding cryptic mortality)    0.063)             (0.004-0.028)       (0.034-0.090)
                 (CI 5th to 95th percentile)100

 Pre-October     Mean annual deaths               0.083              0.016               0.099
 1, 2020         (including cryptic mortality)    (0.049-0.135)      (0.005-0.037)       (0.054-0.172)
                 (CI 5th to 95th percentile)101

                 Cook et al. (2019) estimate      1.3-1.8            0.414-0.552         1.8-2.4             0.11

                 Mean annual captures             0.026 (0.017-      0.006 (0.002-       0.032 (0.019-
                 (excluding cryptic mortality)    0.037)             0.013)              0.050)
                 (CI 5th to 95th percentile)102

 Post-October    Mean annual deaths               0.048 (0.028-      0.008 (0.002-       0.056 (0.030-
 1, 2020         (including cryptic mortality)    0.081)             0.017)              0.098)
                 (CI 5th to 95th percentile)103

                 Cook et al. (2019) estimate      0.753-1.044        0.198-0.265         0.951-1.309




100 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 19.
101
    See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 19.
102 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 19.
103 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 19.
      Case 1:20-cv-00112-GSK Document 40-2                   Filed 10/30/20       Page 28 of 37




Figure 7. Estimated Māui dolphin captures (top) and deaths (including cryptic mortality) (bottom) in
relation to the PBR and PST under the current commercial set-net and trawl restrictions (pre 1 October
2020) and following the new spatial closures after 1 October 2020 (labeled “After TMP). Values to the left
of the PBR and PST (vertical dotted lines) indicate that the bycatch is below PBR or PST.
        Case 1:20-cv-00112-GSK Document 40-2                             Filed 10/30/20          Page 29 of 37




8.4.2 Risk Reduction by Region

The GNZ has specific gear requirements (e.g., mesh size, length of net, soak time, gear marking)
for both the west coast North Island set-net and trawl fisheries.104 For the purposes of reducing
the bycatch of Māui dolphins below PBR, we will only evaluate the spatial closures and
restrictions. Likewise, we are confining our analysis, for purposes of this Comparability Finding,
to those regulatory requirements that went into effect on October 1, 2020. Effective October 1,
2020, the GNZ restricted spatially commercial set-net gear, with the spatial boundaries of those
restrictions based on the estimated overlap of Māui dolphin distribution and risk of a fishing-
related capture. These restrictions are contained in the Fisheries (Auckland and Kermadec Areas
Commercial Fishing) Regulations 1986 and Fisheries (Central Area Commercial Fishing)
Regulations 1986 and are summarized in Section 1 above.

Commercial set-net fisheries pose a much higher bycatch risk to Māui dolphins than do inshore
trawl fisheries, despite considerably higher effort levels in trawl fisheries. A dolphin is roughly
20 times more likely to be killed in 1 km of commercial set-net than in a commercial trawl in the
same location.105 Prior to October 1, 2020, within the Māui dolphin distribution, commercial set-
net fisheries were estimated to be responsible for 83.5% of the fisheries risk. Commercial
trawling was estimated to be responsible for 16.5% of the fisheries risk.106

8.4.2.1 Core Area

The GNZ refers to the area between Maunganui Bluff and Pariokariwa Point as the core
distribution, based on where Māui and/or Hector’s dolphins are most frequently sighted, and
within which live dolphins have been genetically sampled. The ‘core’ range is estimated to
include approximately 83% (summer) and 76% (winter) of the dolphin distribution (excluding
harbors) offshore to seven nautical miles.107 Also, approximately 2.7% (summer) and 1.2%
(winter) of the dolphin distribution falls within the harbors.108 The GNZ’s regulatory program is
most risk averse for this core area.

Set nets are prohibited from Maunganui Bluff and New Plymouth/Waiwhakaiho River out to 12
nautical miles offshore, including with the entrances of the Kaipara, Manukau,109 and Raglan
harbors (core distribution and part of the southern tail). This means that GNZ’s regulatory
measure has eliminated the bycatch risk for both the offshore and harbor portion of the Māui
dolphin distribution. As discussed, according to population surveys, 59.2% of Māui dolphins are
distributed between zero and 25 meters, 34.7% of Māui dolphins are distributed between 25 and
50 meters, and only 6.1% of Māui dolphins are distributed between 50 to 100 meters.110 As
shown in Figure 8, the 12 nmi set-net prohibition closes the fishery well beyond the 50 meter

104 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix E.
105 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix G
106 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 35
107 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix F.
108 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 14.
109 Manukau Harbour which is the harbour closest to the highest dolphin density; See New Zealand: Māui dolphins: Application

for a Comparability Finding. September 2020 at 36
110 M de Jager, GM Hengeveld, WM Mooij, E Slooten 2019. Modelling the spatial dynamics of Maui dolphins using individual-

based models Ecological Modelling 402, 59-65
        Case 1:20-cv-00112-GSK Document 40-2                            Filed 10/30/20          Page 30 of 37




depth contour and in some cases out to the 100 meter depth contour. The set-net closures are
estimated to cover approximately 92.6% (summer) and 83.8% (winter) of the spatial distribution
of the dolphins, eliminating the bycatch risk for those proportions of the population.111 The
mean estimated annual deaths from set-net under these new measures is 0.048, well below the
PBR (even when uncertainty of that estimate is considered). Likewise, this bycatch reduction
would almost eliminate the estimated bycatch of 0.753-1.044 associated with the Cooke et al.
estimate in Table 3.

Within the Māui dolphin distribution (refer Figure 10) no trawling can occur between
Maunganui Bluff and New Plymouth/Waiwhakaiho River out to four nautical miles offshore
(core distribution and part of the southern tail). No trawling is permitted in any harbors. The
GNZ estimated the highest risk (i.e. overlap of trawl effort and dolphin density) to be between
Port Waikato and to the south of Kawhia harbor, beyond the limits of the pre-October 1, 2
nautical mile closure. Because the majority (approximately 84%) of the estimated dolphin
distribution extends to roughly 4 nautical miles offshore in these locations, clear patterns of trawl
fishery overlap are evident in the core of the Māui dolphin distribution.

While trawl risk is low compared to set-net risk, in the context of a very small population, the
consequence of a trawl capture event is potentially very high. If an incident occurred like the two
multiple-capture events in Pegasus Bay in the South Island in 2018 and 2019, where three
Hector’s dolphins were captured in each, the consequence to the Māui dolphin population would
be significant.112 Therefore, the GNZ extended the trawl closures offshore to 4 nautical miles
within the core area (Maunganui Bluff to Pariokariwa Point) and into the southern tail (to the
Waiwhakaiho River). These closures are estimated to cover approximately 73.3% (summer) and
50% (winter) of the spatial distribution of the dolphins, eliminating the bycatch risk to that
portion of the population. The mean estimated annual deaths from trawl under these new
measures is 0.008, well below the PBR (even when uncertainty of that estimate is considered).
Similarly, this bycatch reduction would significantly reduce the estimated bycatch of 0.198-
0.265 associated with the Cooke et al. estimate in Table 3.

8.4.2.2 Southern Tail

The area from Pariokariwa Point to Cape Egmont is referred to as the “southern tail” of the
distribution, covering113 approximately 3.5% (summer) and 3.9% (winter) of the estimated
distribution and offshore to 7 nautical miles. The GNZ considers this area as suitable habitat for
Māui dolphins, but the actual frequency that the dolphins may use this area is unknown.

Set nets are prohibited from New Plymouth/Waiwhakaiho River and Cape Egmont out to 7
nautical miles (southern tail of distribution) (see Figures 8 and 9). Therefore, the GNZ has
eliminated all set-net bycatch risk to this portion of the Māui dolphin distribution.

For trawls, the GNZ has accounted for the area where the trawl fishery operates and overlaps the
greatest proportion of the distribution of Māui dolphin. Additional restrictions in the southern tail

111
    See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 36.
112 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 35.
113 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 11.
      Case 1:20-cv-00112-GSK Document 40-2                Filed 10/30/20     Page 31 of 37




are not needed between the Waiwhakaiho River and Cape Egmont.

8.4.2.3 Northern Tail

The area from Maunganui Bluff north to Cape Reinga (is referred to as the “northern tail” of
Māui dolphin distribution) covers approximately 7.3% (summer) and 6.4% (winter) of the
estimated distribution.

From Maunganui Bluff to Cape Reinga and out to 4 nautical miles offshore (northern tail of
distribution) set-nets are prohibited (see Figure 8). In low dolphin density areas, the GNZ
addressed any residual bycatch risk identified in the northern tail of dolphin distribution from
Cape Reinga to Maunganui Bluff by putting in place this restriction.

Within the Māui dolphin distribution (refer to Figure 3), no trawling can occur between Cape
Reinga and Maunganui Bluff out to 1 nautical mile offshore (northern tail of distribution) (see
Figure 10).

8.4.2.4 Transition Zone

Below the “southern tail” is a transition zone that extends from Cape Egmont to Wellington. The
GNZ confirms that there is no evidence of a current resident Cephalorhynchus spp. population in
this area, but historical evidence suggests there may have been a small resident population in the
past. Recently, DNA samples from that area also confirm the Hector’s dolphins are dispersing
northward from the South Island and intermittent public sightings and acoustic detections from
moored hydrophones indicate the presence of Hector’s and/or Māui dolphins.

In the southern transition zone (lower West Coast North Island, refer Figure 9 ) no set-net fishing
can occur between Cape Egmont and Hawera out to 7 nautical miles, and between Hawera and
Wellington Harbor out to 4 nautical miles. There are no restrictions for trawl fisheries.
According to the GNZ’s model, this area has high commercial and recreational set-net risk. On
this basis, the GNZ established these set-net closures, despite the lack of evidence of a current
resident population in this area. These closures were established to ensure non-resident dolphins
do not encounter too much risk from fisheries preventing them from traversing or recolonizing
this area. The GNZ considered protection of potential habitat in this area considered a priority in
part because it is adjacent to the Māui dolphin distribution, and in part reflecting historical DNA
evidence that Māui dolphins may have occupied this area in the past.

Given that this area is a transition zone with no resident population of Māui dolphins, we believe
these restrictions are comparable in effectiveness to U.S. standards, which would concentrate
fisheries restrictions in the areas with the greatest overlap between fishing activities and the
marine mammal stock while being protective of potential habitat.
     Case 1:20-cv-00112-GSK Document 40-2                   Filed 10/30/20      Page 32 of 37




Figure 8. Commercial and recreational set-net        Figure 9. Commercial and recreational set-net
prohibition areas within Māui dolphin distribution   prohibition areas south of the estimated Māui
                                                     dolphin distribution with the transition zone.
      Case 1:20-cv-00112-GSK Document 40-2                  Filed 10/30/20       Page 33 of 37




Figure 10. Commercial trawl prohibition areas within Māui dolphin distribution

8.4.3 Conclusion

In conclusion, the fishery-specific area restrictions are comparable in effectiveness to U.S.
standards. The GNZ estimates based on its risk assessment model demonstrate that these
measures will, in all likelihood, result in Māui dolphin bycatch below PBR. Likewise,
these measures will significantly reduce bycatch, to levels approaching PBR for even the
worst-case scenario, the Cooke et al. estimate. These measures also concentrate the
fisheries restrictions in the areas with the greatest overlap between fishing activities and
the Māui dolphin population. These restrictions, which are focused in the core area,
represents the greatest density of Māui dolphins, virtually eliminate the bycatch risk from
set-nets and significantly reduce the trawl bycatch risk for Māui dolphins in this area. The
        Case 1:20-cv-00112-GSK Document 40-2                             Filed 10/30/20          Page 34 of 37




additional restrictions in the northern and southern tail and the transitory zone reduce the
bycatch risk for the tails (small proportion) of the Māui dolphin distribution. The
petitioners seek to eliminate 100% of the risk. In selecting the 100m depth contour, their
preferred management measure protects areas in the northern and southern tails and the
transition zone where there are no Māui dolphin sightings and limited distribution of the
subspecies. The GNZ regulatory regime is comparable to U.S. standards, which do not
seek to eliminate all the risk, as proposed by the petitioners, but rather the greatest
percentage of risk to the population in the areas with the greatest overlap of fishing and
the marine mammal distribution to achieve the goal of reducing bycatch to levels below
PBR. The GNZ regulatory measures, in all likelihood, will reduce bycatch below PBR and
are comparable in effectiveness to U.S. standards.

8.5 Additional Measures: Management Review Trigger114

The GNZ has established a management review trigger of one fishing-related capture, which
includes captures resulting in release, injury, or death or a beachcast incident (where necropsy
confirms death was a result of fishing) of a Māui/Hector’s dolphin in the Māui dolphin habitat
zone.115 Although the GNZ’s regulations, including the set-net and trawl spatial closures are the
principal mechanisms to ensure that the bycatch limit is not exceeded, the management review
trigger is a backstop measure in the event of an unforeseen capture.116 Given the broad definition
of capture, the GNZ is not limited to acting only when there is a dolphin death. Even in absence
of a death, the GNZ, to ensure PBR is not exceeded, can take proactive management actions.
This mechanism therefore provides for more proactive management than a reactive trigger
mechanism, which would limit action to respond to a mortality or bycatch limit being reached.

The GNZ may, by notice in the New Zealand Gazette, prohibit all or any fishing or
fishing methods in an area for the purpose of ensuring that the PBR is not exceeded. The
notice would include the specifics of any closure (the method(s) and area(s) to which it
applies) and when it will begin.117 This closure (e.g., what methods are prohibited and where
within the Māui dolphin habitat zone) would be informed by information available about the
incident at the time, such as: (1) the method involved in the incident (e.g., set-net, trawl or
any other fishing method); (2) whether the incident was a result of commercial, recreational
or illegal fishing activity; (3) the location of the incident (e.g., within a harbor or offshore).

The setting of a management review trigger allows the GNZ to quickly put in place (e.g.,
within a week) additional measures and restrictions. The management review trigger is not
an annual limit (i.e. it does not allow for one mortality each year); instead, the management

114 What NMFS refers to as the management review trigger is established as an action forcing mechanism in the GNZ’s
regulations. , The GNZ’s regulations refers to this as the fishing-related mortality limit.
115 The Māui Dolphin habitat zone extends along the mean high-water mark of the West Coast North Island from Cape Egmont to

Cape Reinga, including harbors and offshore to the 12 nautical mile Territorial Sea boundary. The Māui dolphin habitat zone is
estimated to cover approximately 96.4% (summer) and 87.8% (winter) of the Māui dolphin distribution. See New Zealand: Māui
dolphins: Application for a Comparability Finding. September 2020 at 31.
116 The GNZ defines capture broadly to include near miss capture; capture (released alive); capture (resulting in death); or

beachcast incident (where necropsy confirms death was a result of fishing). See New Zealand: Māui dolphins: Application for a
Comparability Finding. September 2020 at 31.
117 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 31.
           Case 1:20-cv-00112-GSK Document 40-2                            Filed 10/30/20         Page 35 of 37




review trigger is not time bound and any prohibitions notified in the New Zealand Gazette
would apply until the notice was amended or revoked, unless otherwise specified. This
means, in the event of a fishing-related incident or mortality, the measures would likely
apply so long as necessary to ensure the PBR/PST is not exceeded. Once the prohibition is
in place, within three months of the incident, the GNZ will undertake a more detailed review
of the bycatch incident and will determine what longer-term measures are required.118 The
immediate prohibitions notified in the New Zealand Gazette would remain in place until the
notice was amended, revoked, or permanent measures were implemented in regulation. To
have confidence in the use of a management review trigger for Māui dolphins, a high level
of monitoring (via observers and on-board cameras) of those commercial vessels that pose a
residual risk is necessary because of the very low likelihood of interaction (see section
below).

The management review trigger is comparable in effectiveness to section 118 of the MMPA’s
requirement to monitor the effectiveness of bycatch reduction measures and amend, if
necessary, the measures if monitoring indicates a failure to reduce bycatch to meet the bycatch
limit goal. An example of monitoring effectiveness is the harbor porpoise consequence
closure. In 2010, NMFS established a particular bycatch rate trigger based on the number of
observed harbor porpoises caught per metric tons of fish landed between 1999 and 2007. When
this bycatch rate trigger was met it meant that the overall bycatch of harbor porpoise was above
PBR. NMFS would then implement additional closed areas to prevent further harbor porpoise
bycatch.119 The GNZ’s regulatory program, including the fishery-specific area restrictions are
the principal mechanisms to ensure that the bycatch limit is not exceeded. In addition, the
GNZ’s management review trigger is a further measure to prevent bycatch from exceeding
PBR. Therefore, the GNZ management review trigger is comparable in effectiveness to the
U.S. regulatory program’s Take Reduction Plan process by further evaluating unexpected
bycatch and taking action to reduce the unexpected bycatch, such as the harbor porpoise
consequence closure, as a means to prevent further bycatch and modify the fishery
management measures to reduce or prevent bycatch from exceeding PBR.

Finally, in as much as NMFS reconvenes a Take Reduction Team if the incidental mortality
and serious injury of the particular marine mammal stock continues to exceed PBR, the GNZ
is proposing triggers that will result in its revisiting and reconsidering its TMP if its
objectives are not being met. The GNZ will review the TMP every five years. It can
undertake revisions sooner if information indicates that the existing management measures
are not meeting the objectives of the TMP. Evidence supporting a review may include:
    ● New information on the abundance and distribution of the dolphin population;
    ● New necropsy information indicating changes to human-induced deaths;
    ● New information on the distribution and intensity of human-induced threats;
    ● New information on the vulnerability and/or susceptibility of the dolphins to human-
        induced threats;
    ● The level of human-induced deaths exceeds the level that would allow the population
        outcomes and/or fisheries objectives to be achieved;

118   See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at 33.
119   78 FR 61821 October 4, 2013.
        Case 1:20-cv-00112-GSK Document 40-2                            Filed 10/30/20          Page 36 of 37




      ● The Māui dolphin are at a greater risk of decline;
      ● A sudden increase in human-induced mortality; and
      ● Human-induced mortality in areas where they are unexpected.120

These triggers are comparable to U.S. triggers that could be used to reconvene a Take
Reduction Team to revise a Take Reduction Plan.

8.6 Stakeholder Advisory Group

The GNZ has also established a North Island Stakeholder Advisory Group made up of
scientific experts and interested stakeholders that are knowledgeable and have expertise on
the range of human-induced threats being managed under the TMP. This group will assist in
the implementation and oversight of the TMP.

9. Research Recommendations
The GNZ also plans to undertake updated abundance and distribution surveys. Continuation
of the genetic mark-recapture census (currently planned every five years) is a high priority
for continued monitoring of Māui dolphin abundance and population trends. The GNZ plans
to expand this program to monitor pregnancy rates and calving success using biopsies and/or
photo-ID, test blood or tissue samples for the presence of disease antibodies, toxins or
pollutants. The genetic mark-recapture census will be updated in 2021, with the first of the
two sampling seasons having been completed in February 2020.

The GNZ is also looking to increase the percentage of beachcast dolphin carcasses recovered
for necropsy. It is also seeking to increase the range of diagnostic tests and to use beachcast
dolphin carcasses to estimate the number of deaths from different threats.121

The GNZ is seeking to develop spatially resolved estimates of the prevalence of the
dolphins’ preferred prey species as a means to estimate the dolphins’ distribution. This
information will improve model assumptions and provide a better understanding of prey
limitations, especially for Māui dolphins within the Māui dolphin habitat zone.

The GNZ is also funding novel technologies investigating the use of autonomous Artificial
Intelligence-equipped aerial drones to survey and study Cephalorhynchus spp. dolphins
within the Māui dolphin distribution. With extended autonomous flight time, aerial surveys
will be more affordable at higher spatial and temporal resolution than is possible using
manned aircraft.

10. Conclusion

While scientists (including the petitioners) may disagree about the assumptions that serve as
the basis for the risk assessment models that underpin the GNZ bycatch estimates, the

120
    https://www.fisheries.govt.nz/news-and-resources/consultations/hectors-and-maui-dolphins-threat-management-plan-review/
Cabinet paper: Hector’s and Māui dolphin threat management plan review – fisheries measures
121 See New Zealand: Māui dolphins: Application for a Comparability Finding. September 2020 at Appendix I.
      Case 1:20-cv-00112-GSK Document 40-2                Filed 10/30/20     Page 37 of 37




MMPA Import Provisions do not mandate that the United States (specifically NMFS)
arbitrate such scientific debates or disagreements. The MMPA Import Provisions do not
require that a nation’s approach be identical to the U.S. regulatory program or standards, just
comparable in effectiveness to those standards. The MMPA Import Provisions also does not
require that we evaluate the implementation of historic bycatch reduction or regulatory
programs when making a comparability finding. The standard of the MMPA Import
Provisions is that a nation currently has a regulatory program comparable in effectiveness to
the U.S. regulatory program. Based on our analysis, the GNZ regulatory program that came
into effect on October 1, 2020 is comparable in effectiveness to the U.S. regulatory program.
The GNZ prohibits intentional killing and injury of marine mammals; and has a vessel
registration, bycatch reporting and monitoring program comparable to the U.S. regulatory
program. The GNZ’s regulatory program meets the conditions for a Comparability Finding
in as much it has calculated bycatch estimates, PBR/PST, and has a bycatch mitigation
program to reduce and maintain Māui dolphin bycatch below PBR. The program also
includes a failsafe in the management review trigger, designed to prevent bycatch from
exceeding PBR and immediately implementing additional bycatch reduction measures in the
event that a capture occurs. The regulatory program, similar to the U.S. Take Reduction
process, includes public participation and periodic review and modification to the regulatory
program to ensure that it is meeting its targets and objectives. The regulatory program also
includes research projects to improve their understanding of Māui dolphins and the threats
they face. In conclusion, the GNZ’s regulatory program is comparable in effectiveness to
U.S. standards.
